DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/22 has been entered.


Allowable Subject Matter
Claims 1-19 and 21-33 are allowed.

The following are details of the closest prior arts of record found:
Allen et al. (US Patent Publication 2003/0114204) discloses a system wherein a network device will always remain in a default sleep mode except to periodically wake up to operate in one of two modes such as a default transmit/receive mode and more specifically, the network device will automatically wake up to operate in the default transmit/receive mode and will transmit its beacon to and subsequently listen for and receive beacons or data packet messages from other network devices and each of the beacons includes basic network device identification information and tells receiving or target network devices that the transmitting or initiating network device is going into a  
Priyantha et al. (US Patent Publication 2013/0155925) discloses a system wherein a node switches out of a low power state and into a receive mode where the node listens for advertising beacons and after the beacon listening duration elapses, the node switches into a transmit mode and communicates the second advertising beacon and when the advertising beacon transmission completes the node may switch out of the transmit state / mode and into the low power state until a next beacon reception time slot and the node 202 may also switch out of the low power state such as an idle mode 
CHU et al. (US Patent Publication 2018/0310247) discloses a system wherein a first communication device transmits a first packet that includes a wakeup request packet configured to prompt a wakeup radio at a second communication device to prompt a network interface device of the second communication device to transition from a low power state to an active state and the first communication device measures a delay period after an end of transmission of the first packet and the delay period corresponds to a time required for the network interface device of the second communication device to transition from the low power state to the active state and after the delay period, the first communication device transmits the second packet.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-19 and 21-33 are found to be allowable because the closest prior art found of Allen et al. (US Patent Publication 2003/0114204) and Priyantha et al. (US Patent Publication 2013/0155925) and CHU et al. (US Patent Publication 2018/0310247) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “after a pause of a predetermined length defined in the start dialogue message, transition to a receive mode to receive a data packet transmitted from one or more of the radio frequency-enabled nodes, wherein a predetermined period for the transmission of the data packet from the one or more radio frequency-enabled nodes to the radio frequency-enabled device is defined by the radio frequency-enabled device, … and wherein the transition of the one or more radio frequency- enabled nodes from the default receive mode to the transmit mode occurs based only upon receipt of the start dialogue message from the radio frequency-enabled device;” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 1 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “transitioning the radio frequency-enabled device, after a pause of a predetermined length defined in the start dialogue message, to a receive mode to receive a data packet transmitted from the one or more radio frequency- enabled nodes, wherein a predetermined period for the transmission of the data packet from the one or more radio frequency-enable nodes to the radio frequency-enabled device is defined by the radio frequency-enabled device ... and wherein the transition of the one or more radio frequency-enabled nodes from the default receive mode to the transmit mode occurs based only upon receipt of the start dialogue message from the radio frequency-enabled device;” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 18  and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “after a pause of a predetermined length defined in the start dialogue message, transition the first of the at least two radio frequency-enabled devices to a receive mode to receive a data packet transmitted by the second of the at least two radio frequency-enabled devices, wherein a predetermined period for transmission of the data packet from the second of the at least two radio frequency-enabled devices to the first of the at least two radio frequency-enable devices is defined by the first of the at least two radio frequency- enabled devices, ... wherein the transition of the second of the at least two radio frequency-enabled devices from the default receive mode to the transmit mode occurs based only upon receipt of the start dialogue message from the first of the at least two radio frequency-enabled devices” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 26 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645